Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

USA v. Christopher Waterman
Precedential or Non-Precedential: Precedential

Docket No. 08-2543




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Christopher Waterman" (2009). 2009 Decisions. Paper 1096.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1096


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                        May 28, 2009

                                       No. 08-2543


                           UNITED STATES OF AMERICA,
                                             Appellant

                                            v.

                             CHRISTOPHER WATERMAN
                       (D. Delaware Criminal No. 07-cr-00073-001)

Present: RENDELL, AMBRO and JORDAN, Circuit Judges.


       1. Motion by Appellant to Publish Opinion dated May 12, 2009.


                                          /s/ Timothy McIntyre
                                          Case Manager 267-299-4953

                                         ORDER
The motion requesting that the prior opinion be issued as a precedential opinion is
granted. The panel has made several changes to the original opinion for purposes of
clarification. Ordinarily, the precedential opinion would be filed as of the date of the
original not precedential opinion. However, in light of the modifications to the original
opinion, the now precedential opinion will be filed as of the date of this order. The
changes to the opinion do not alter the prior judgment of the Court. The judgment
remains filed as of May 12, 2009.

                                          By the Court,

                                          /s/Marjorie O. Rendell
                                          Circuit Judge
Dated: June 24, 2009
DWB/cc: Shawn A. Weede, Esq.
        Edson A. Bostic, Esq.
        Brian Crockett, Esq.
        Tieffa N. Harper, Esq.